UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November9, 2010 COPSYNC, INC. (Exact name of registrant specified in charter) Delaware 000-53705 98-0513637 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2anyon Lake, Texas 78133 (Address of principal executive offices)(Zip Code) (830) 899-7962 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. COPsync Inc. announced on November 9, 2010, that Barry W. Wilson has been named chief financial officer.Mr. Wilson, who has been working with the company in a consulting capacity, will report to Ronald A. Woessner, the company’s chief executive officer. Mr. Wilson has worked for over seventeen years in a variety of accounting and financial capacities at publicly-held, start-up and emerging, technology companies. He served as chief financial officer and treasurer as well as vice president of accounting and finance for Zix Corporation (NASDAQ: ZIXI), a subscription-based, encrypted email SaaS services provider that enables healthcare and financial institutions to comply with HIPAA and GLBA. Prior to that, he served as director of finance at Amtech Corporation (NASDAQ: AMTC), a manufacturer of RFID products and services, whose electronic toll collection systemsare used throughout the U.S. and whose automatic equipment identification systems are used by railroads in 24 countries and on all habitable continents of the world. Prior to joining Amtech, Mr. Wilson held accounting and finance positions at both publicly-held and privately-owned enterprises. Mr. Wilson is a licensed certified public accountant with a degree in accounting from Point Park University, Pittsburgh, PA. Mr. Wilson will receive as base compensation an annual salary of $144,000.Additionally, the Company granted Mr. Wilson options to acquire 1,250,000 shares of the Company’s common stock.The stock options generally vest pro-rata and quarterly over three years, and the vesting will accelerate upon the occurrence of certain events specified in the grant agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPSYNC, Inc. Dated: November 10, 2010 By: /s/Ronald A. Woessner Name: Ronald A. Woessner Title: Chief Executive Officer
